Citation Nr: 0630929	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left foot 
disability, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for a disability of the cervical spine and 
for a left foot disability, to include on a secondary basis.  
By decision dated in April 2005, the Board confirmed the 
denial of these claims.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
an Order dated May 2, 2006, granted a Joint Motion to 
Partially Vacate and Remand (Joint Motion), and vacated those 
parts of the Board's April 2005 determination that denied 
service connection for the issues now on appeal.  

The Board notes that its April 2005 decision held that the 
RO's severance of a grant of service connection for left knee 
strain, status post left pelvic fracture and status post left 
forearm fracture was improper because clear and unmistakable 
error was not present in the February 2002 rating decision 
that granted service connection for these disabilities.  In 
addition, the Board's April 2005 decision granted service 
connection for residuals of an injury to the left ankle.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A VA examination in January 2001 disclosed no abnormalities 
of the cervical spine.  The examiner noted that when the 
veteran stood, he placed most of the weight on the lateral 
aspect of the foot.  The pertinent diagnoses were cervical 
strain and left foot strain.  In the April 2005 decision, the 
Board acknowledged the diagnoses, but denied the claims on 
the basis that there were no abnormal clinical findings 
pertaining to the cervical spine or the left foot on the VA 
examination.  It was indicated in the Joint Motion that the 
VA examination did not address whether the disabilities were 
related to service, and the VA was directed to obtain a 
medical opinion.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the Court issued its decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Although the veteran has been sent several letters from the 
VA that partially satisfy the VCAA, he has not been apprised 
that a disability rating and an effective date would be 
assigned if benefits are awarded, and this may be 
accomplished in connection with the other required 
substantive development.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a cervical spine 
disability and for a left foot disability 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran's claims folder should be 
forwarded to the examiner who conducted 
the January 2001 VA examination.  He 
should be requested to furnish an opinion 
concerning whether the veteran has a 
disability of either the cervical spine 
or the left foot and, if so, whether it 
is at least as likely as not related to 
service.  With respect to the claim for 
service connection for a left foot 
disability, the examiner should also 
provide an opinion as to whether the 
disability is related to any of the 
veteran's service-connected disabilities.  
The rationale for any opinion expressed 
should be set forth. If the examiner who 
conducted the January 2001 VA examination 
is not available, another VA orthopedic 
examination should be scheduled, and the 
examiner is directed to respond to the 
above questions, and provide a rationale 
for any stated opinion.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished a 
supplemental statement of the case and be 
provided the usual opportunity to 
respond.  The veteran should be informed 
that a disability rating and an effective 
date will be assigned in the event of 
award of the benefits sought, as provided 
in Dingess.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

